DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique steps of outputting the set of initial DSP parameters to a two-dimensional (2D) graphical fitting interface of an audio personalization application running on an audio output device, the 2D graphical fitting interface comprising a first axis representing a level of coloration and a second axis representing a level of compression; receiving at least a first user input to the 2D graphical fitting interface, specifying a first 2D coordinate selected from a coordinate space presented by the 2D graphical fitting interface; generating, based on the first 2D coordinate, at least a first set of refined DSP parameters for the given sound personalization algorithm, wherein the first set of refined DSP parameters applies one or more of a coloration adjustment and a compression adjustment corresponding to the first 2D coordinate. The closest relevant prior art is Wessel et al., U.S. Patent No. 9,948,427 (Wessel), and Nishizaki, U.S. Patent No. 9,729,982 (Nishizaki). Wessell and Nishizaki both teach displaying displaying fitting data on a 2D graphical interface, however, Wessel and Nishizaki do not teach or suggest that the fitting data is initial parameters, nor do they teach generating refined parameters based on user specified coordinates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653